       Case 4:20-cv-00480-DPM Document 6 Filed 10/05/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION
ACIE SMITH                                                 PETITIONER

v.                       No. 4:20-cv-480-DPM

STATE OF ARKANSAS and
JEFFERSON COUNTY                                        RESPONDENTS

                               ORDER
     Smith    hasn't    responded     to   Magistrate    Judge    Harris's
recommendation; instead, his mail is now being returned undelivered.
Doc. 5. The Court adopts the unopposed recommendation, Doc. 4.        FED.

R. Crv. P. 72(b) (1983 addition to advisory committee notes). Smith's
petition will be dismissed without prejudice.           No certificate of
appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.



                                  D.P. Marshall Jr. I
                                  United States District Judge
